979 F.2d 248w
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Grant ANDERSON, Appellant,v.DISTRICT OF COLUMBIA PUBLIC DEFENDER SERVICE, et al.
No. 91-7040.
United States Court of Appeals, District of Columbia Circuit.
Nov. 16, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION